Citation Nr: 1749946	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-26 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970, with a period of service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for hypertension and granted service connection for bilateral hearing loss, evaluated as noncompensable.  The Veteran filed a timely notice of disagreement (NOD) in April 2011. 

In July 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and VA examinations and medical opinions.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets additional delay, but finds that it is necessary to remand the case to ensure that the Veteran is afforded every possible consideration upon which to decide his claim.

Hypertension

The Veteran contends that service connection is warranted for his hypertension. 

Service treatment records associated with the claims file consists of an April 1968 entrance examination and a January 1970 certification of prophylaxis.  

In April 2010, the RO made a formal request for the Veteran's service treatment records.  In response, the records were mailed, with a note that records were also furnished to the Los Angeles RO in May 1970, and that these records contained service treatment records.  

A December 2010 Appeal Certification Worksheet indicates that complete service medical records had been obtained; however, the December 2010 rating decision states that only partial service treatment records were reviewed. 

The Veteran's DD214 reflects that upon separation from active duty, he transferred to the Marine Corp Reserve.  The VA Adjudication Manual, M21-1, Part III, Subpart iii, Chapter 2, Section A.4.a states that if a service member is immediately assigned to a reserve unit after being released from active duty, his/her service department would send the service member's STRs to that unit for storage and maintenance.  However, occasionally, the Records Management Center (RMC) would receive STRs from service departments for former service members whose service ended prior to May 1994 for the Marine Corp. 

Furthermore, the same section states that the RMC houses inactive VA claims folders, and the record reflects that the RO may have requested the Veteran's claims file previously. 

Although it appears a search was made of the National Personnel Records Center, it does not appear any further inquiries were made to other storage facilities, including the RMC and the Veteran's reserve unit, nor does it appear the RO made more than one attempt to locate the Veteran's records.  The Court of Appeals for Veterans Claims (Court) has held that evidentiary development procedures as provided for in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development outlined in M21-1).  Consequently, a remand is required for VA to properly develop and investigate the Veteran's allegations.  38 C.F.R. § 3.159(c)(2).  

The Board notes that if additional records are located and reflect indications of elevated blood pressure, an addendum VA medical opinion should be obtained from the April 2017 VA examiner as to whether it is at least as likely as not that the Veteran's hypertension had its onset during service or is otherwise related to his active service, to include as due to herbicide agent exposure, or began within one year of separation from service.  

Bilateral hearing loss

The Veteran contends that a higher rating is warranted for his bilateral hearing loss.

The Veteran's VA treatment records reflect that he had an audiogram in connection with a February 2016 audiology visit.  The examiner noted mild sloping to severe sensorineural hearing loss and further noted to "see audiogram under tools, then audiogram display."  See February 2016 Loma Linda VAMC treatment records in Virtual VA. 

The audiogram associated with the February 2016 audiology visit has not been made a part of the Veteran's electronic claims file.  While the May 2017 supplemental statement of the case (SSOC) reflects that treatment records from the Loma Linda VAMC for the period of July 2009 through April 2017 were considered, it is not clear from the record that the RO reviewed the February 2016 audiogram.  Furthermore, because the audiogram has not been made a part of the record, the Board is not able to review the audiogram as part of the record on appeal. 

Therefore, the Board remands the case in order to obtain the audiogram associated with the February 2016 audiology visit and associate the audiogram with the Veteran's electronic claims file.


Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the Veteran's service treatment records by contacting all appropriate records centers, to include the Records Management Center and the Veteran's reserve unit, if applicable.  All attempts and any negative responses should be documented in the Veteran's electronic claims file. 

2.  If additional records are located that reveal elevated blood pressure readings, the Veteran's electronic claims file should be returned to the April 2017 VA examiner for an addendum VA medical opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's hypertension had its onset during service or is otherwise related to his active service, to include as due to herbicide agent exposure, or began within one year of separation from service.  

3.  Obtain the audiogram associated with the February 2016 audiology visit at the Loma Linda VAMC and associate the audiogram with the Veteran's electronic claims file.  

4.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




